September 25, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
HEREWEAREAGAIN, INC. AND VINCENT CABELLA, INDIVIDUALLY AND ON
 BEHALF OF THE PREMISES LOCATED AT 2618 WINROCK BOULEVARD IN
     THE CITY OF HOUSTON, HARRIS COUNTY, TEXAS, Appellants

NO. 14-11-00687-CV                           V.

                            CITY OF HOUSTON, Appellee
                         ________________________________

       This cause, an appeal from a sanctions order signed May 11, 2011, was heard on
the transcript of the record. Because the order is neither a final, appealable judgment nor
an interlocutory order for which an appeal is authorized by statute, we order the appeal
DISMISSED.

       We order appellants Hereweareagain, Inc. and Vincent Cabella, individually and
on behalf of the Premises located at 2618 Winrock Boulevard in the City of Houston,
Harris County, Texas, jointly and severally to pay all costs incurred in this appeal.

       We further order this decision certified below for observance.